Prince George’s County v. Robert E. Thurston Jr., et al., No. 63, September Term, 2021.
Opinion by Getty, C.J.

CHARTER FOR PRINCE GEORGE’S COUNTY —                                  COUNCILMANIC
DISTRICTS — REDISTRICTING COMMISSION PLAN

        The Court of Appeals held that Article III, § 305 of the Charter for Prince George’s
County (“Charter”) requires the Prince George’s County Council (“Council”), if it chooses
to adopt the plan of the redistricting commission, to do so by resolution upon notice and
public hearing. That provision does not authorize the Council to change the redistricting
commission’s proposal and enact an alternative redistricting plan by resolution. For the
Council to enact a councilmanic districting plan different from the plan proposed by the
redistricting commission, the Council must use a “bill” to pass a “law,” subject to
presentment to the County Executive and executive veto.

       Accordingly, where the Prince George’s County 2021 Redistricting Commission
(“2021 Commission”) transmitted its redistricting plan and report to the Council on
September 1, 2021 and the Council failed to pass a law changing the 2021 Commission’s
proposal, the 2021 Commission’s plan became effective by operation of law on November
30, 2021.
Circuit Court for Prince George’s County
Case No. CAL22-01728
Argued: March 4, 2022
                                                                                           IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND

                                                                                                        No. 63

                                                                                               September Term, 2021



                                                                                          PRINCE GEORGE’S COUNTY

                                                                                                          v.

                                                                                       ROBERT E. THURSTON JR., ET AL.


                                                                                         *Getty, C.J.
                                                                                         Watts,
                                                                                         Hotten,
                                                                                         Booth,
                                                                                         Biran,
                                                                                         Gould,
                                                                                         McDonald, Robert N.
                                                                                            (Senior Judge, Specially Assigned)

                                                                                                          JJ.


                                                                                                Opinion by Getty, C.J.


                                                                                         Filed: July 13, 2022

                                                                                   *Getty, C.J., now a Senior Judge, participated in
                                                                                   the hearing and conference of this case while an
 Pursuant to Maryland Uniform Electronic Legal
                                                                                   active member of this Court; after being recalled
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   pursuant to Md. Const., Art. IV, § 3A, he also
                       2022-07-13                                                  participated in the decision and adoption of this
                       10:47-04:00
                                                                                   opinion.

Suzanne C. Johnson, Clerk
       A “resolution,” in the legislative context, can mean many things. In the halls of the

United States Congress, there exist three forms of resolutions: joint, concurrent, and

simple.1    On State Circle in Annapolis, the Maryland General Assembly employs

resolutions in similar fashion: joint resolution, simple resolution, and resolution.2 Each of

these legislative tools serve a distinct purpose ranging from expressing appreciation or

congratulation to embracing matters of substance and public policy. In Prince George’s

County, there exists only one kind: a “resolution,” defined in the Charter for Prince

George’s County (“Charter”) to “mean a measure adopted by the [Prince George’s County]

Council having the force and effect of law but of a temporary or administrative character.”

Art. X, § 1017(c).

       In this case, as we shall explain, the Prince George’s County Council (“Council”)

appointed    the     Prince   George’s     County     2021     Redistricting   Commission

(“2021 Commission”) to prepare and propose a councilmanic redistricting plan following

receipt of the 2020 federal decennial census data. The 2021 Commission transmitted its

proposed plan and report to the Council on September 1, 2021. The Council, after

considering the 2021 Commission’s plan, attempted to enact an alternative redistricting




1
    See Bills & Resolutions, United States House of Representatives,
https://www.house.gov/the-house-explained/the-legislative-process/bills-resolutions,
archived at https://perma.cc/5UTD-9T5H; Types of Legislation, United States Senate,
https://www.senate.gov/legislative/common/briefing/leg_laws_acts.htm, archived at
https://perma.cc/G8X8-D5VL.
2
 See Maryland House Rule 25, Regular Session 2022; Senate of Maryland Rule 25,
Regular Session 2022.
plan using a resolution. See CR-123-2021 (“Council Resolution 123”).3 Robert E.

Thurston, Jr. and others (“Respondents”) challenged Council Resolution 123 in the Circuit

Court for Prince George’s County. The circuit court invalidated the measure and Prince

George’s County (“County”) noted an appeal.

      We hold that, for the Council to enact a councilmanic districting plan different from

the plan proposed by the appointed redistricting commission, Article III, § 305 of the

Charter requires the Council to use a “bill” and pass a “law.” The Council is prohibited

from enacting an alternative redistricting plan by resolution. Therefore, because the

Council passed no other law changing the 2021 Commission’s proposal, the

2021 Commission’s plan became effective by operation of law on November 30, 2021.

                                   BACKGROUND

A.    Charter for Prince George’s County

      Pursuant to Article XI-A of the Constitution of Maryland (the “Home Rule

Amendment”), the citizens of Prince George’s County adopted a charter form of

government in November 1970.4 Md. Const. art. XI-A, § 2 (“The General Assembly shall



3
  Throughout this Opinion, we shall refer to various bills and resolutions passed by the
Council. Our citations conform to the numbering conventions used by the Council: “Every
bill and resolution shall be consecutively numbered beginning with CB-1-(year) for
Council bills and CR-1-(year) for Council resolutions.” Rule 10.3, Bills and Resolution
Numbers, Rules of Procedure for the Prince George’s County Council (July 2020), (“Rules
of Procedure”) at 12, https://pgccouncil.us/DocumentCenter/View/5503/County-Council-
Rules-of-Procedure?bidId=, archived at https://perma.cc/EMJ2-PK8J.
4
  When Prince George’s County adopted a charter form of government in 1970, it became
the sixth Maryland county to do so, following Montgomery (1948), Baltimore (1956),
Anne Arundel (1964), Wicomico (1964), and Howard (1968). In the years since 1970, five
                                            2
by public general law provide a grant of express powers for such County or Counties as

may thereafter form a charter under the provisions of this Article.”).

        The Charter is divided into twelve articles, each of which addresses a different

aspect of County government. Article III governs the legislative branch—the Council. The

Council is composed of eleven members, nine of whom are elected from geographic

districts, and two of whom serve as at-large members. Prince George’s County Charter,

Art. III, §§ 301; 304.

1.      General Provisions

        The Council “shall enact no law except by bill.” Prince George’s County Charter,

Art. III, § 317. A “bill,” as defined in the Charter, “mean[s] any measure introduced in the

Council for legislative action.” Id. at Art. X, § 1017(a). The Charter also refers to a “bill”

that has been enacted in conformance with the Charter as either an “act,” “ordinance,”

“public local law,” or “legislative act.” Id. at Art. X, § 1017(b). By contrast, a “resolution”

is defined as “a measure adopted by the Council having the force and effect of law but of

a temporary or administrative character.” Id. at Art. X, § 1017(c). The Charter defines

“law”

        as including all acts, public local laws, ordinances, and other legislative acts
        of the Council, all ordinances and resolutions of the County Commissioners
        not hereby or hereafter amended or repealed, and all public general laws
        and public local laws of the General Assembly in effect from time to time




other Maryland counties have adopted a charter form of government: Harford (1972),
Talbot (1973), Dorchester (2002), Cecil (2012), and Frederick (2014).
                                               3
        after the adoption of this Charter, whenever such construction would be
        reasonable.

Id. at Art. X, § 1017(d).

2.      Redistricting Procedure

        Every ten years, following the release of the federal decennial census data, the

councilmanic districts are redrawn.     When councilmanic redistricting coincides with

Maryland’s quadrennial election in the second year of a decade—for example, 2022—the

geographic districts remain in effect for three full county election cycles—2022, 2026, and

2030. Following the 2020 decennial census, and after “COVID-19-related delays,” the

United States Census Bureau released the results to the fifty states on August 12, 2021.5

In Prince George’s County, this new census data provided the basis for redistricting in this

case.

        Article III, § 305 of the Charter6 sets out a redistricting procedure by which

councilmanic districts are redrawn to be “compact, contiguous, and equal in population.”

By February 1 of the year before redistricting becomes effective, the Council must appoint

a “commission on redistricting.” Art. III, § 305. The central committee of each political

party that polled at least fifteen percent of the total vote cast in the preceding regular

Council election may propose five names to the Council for appointment to the redistricting



5
   2020 Census Timeline of Important Milestones, United States Census Bureau,
https://www.census.gov/programs-surveys/decennial-census/decade/2020/planning-
management/release/timeline.html, archived at https://perma.cc/6GCF-DSET.
6
  All references to “§ 305” are to Article III, § 305 of the Charter, unless otherwise
indicated.
                                             4
commission. Id. The redistricting commission is then composed of two members from

each list and one additional member appointed by the Council to serve as chairman. Id.

       By September 1 of the year before redistricting becomes effective, the redistricting

commission “shall prepare, publish, and make available a plan of Council districts and shall

present that plan, together with a report explaining it, to the Council.” Prince George’s

County Charter, Art. III, § 305. After the Council receives the redistricting commission’s

plan, it must hold a public hearing. Id. The public hearing must occur no less than fifteen

calendar days, and no more than thirty calendar days, after the Council receives the plan.

Id.

       “If the Council passes no other law changing the proposal, then the plan, as

submitted, shall become law, as of the last day of November, as an act of the Council,

subject to Sections 320 and 321 of [the] Charter.” Prince George’s County Charter,

Art. III, § 305. In 2012, the citizens of Prince George’s County ratified an amendment to

§ 305, adding a single sentence to the conclusion of § 305: “Such law shall be adopted by

resolution of the County Council upon notice and public hearing.” Id.; see CB-55-2012.

B.     Prince George’s County Council 2022 Redistricting

       In the Council election immediately preceding the regular election, only the

Democratic Party polled at least fifteen percent of the total vote cast. Therefore, in

accordance with § 305, only one central committee—the Prince George’s County

Democratic Central Committee (“Democratic Central Committee”)—proposed a list of




                                             5
names to be considered for appointment to the 2021 Commission.7 The Democratic

Central Committee proposed a list of five names to the Council. By resolution on January

28, 2021, the Council appointed three individuals to the 2021 Commission—David C.

Harrington and Dr. Charlene Dukes, from the Democratic Central Committee’s list, and

Rev. James J. Robinson as Chair. See CR-006-2021, at 1; App’x A.

       The 2021 Commission conducted eleven public meetings, held two public hearings,

gathered public input using electronic outreach efforts, and created a redistricting website

that contained information on the redistricting process, timelines, agendas, meeting

minutes, census data, public comments, briefings, preliminary plan proposals, and final

plan proposals. See CR-123-2021, at 1–2. On September 1, 2021, the 2021 Commission

transmitted its redistricting plan and accompanying report (“2021 Commission Plan and

Report”) to the Council. See Plan and Report, Prince George’s County 2021 Redistricting

Commission,        https://pgccouncil.us/DocumentCenter/View/6648/2021-Redistricting-

Commission-Report, archived at https://perma.cc/7854-45YM.

       The Council considered the 2021 Commission Plan and Report during a public

hearing on September 28, 2021. See CR-123-2021, at 2. Following the public hearing, on

October 12 and October 14, 2021, the Council conducted public work sessions to consider

the 2021 Commission Plan and Report and create an alternative redistricting plan. See id.


7
  Because only the Democratic party polled fifteen percent of the total vote cast in the
preceding election, the commission consisted of three members instead of five. If any other
party polled fifteen percent or more of the total vote cast in the preceding election, that
party would also have submitted to the Council a slate of names to be considered for
appointment, from which two individuals would have been appointed to the redistricting
commission.
                                             6
The Council, sitting as the Committee of the Whole,8 received and favorably voted its

alternative plan out of committee on October 14, 2021. See id. The Council amended the

alternative plan on October 19, 2021 and introduced the same plan in two forms:

CB-115-2021 (“Council Bill 115”) and Council Resolution 123. As reflected in the

Council’s October 19, 2021 Meeting Minutes, “[t]he Chair announced that [Council Bill

115] was removed from the agenda as not necessary due to the introduction of [Council

Resolution 123.]” The Council took no further action on Council Bill 115.

       After a public hearing on November 16, 2021, the Council adopted Council

Resolution 123 by a six-to-three vote. Council Resolution 123 directed the Clerk of the

Council to transmit a copy of the councilmanic districting plan contained therein to the

Prince George’s County Board of Elections.

C.     Proceedings in the Circuit Court for Prince George’s County

       Respondents sought a Temporary Restraining Order and Preliminary Injunction to

enjoin the use of Council Resolution 123 by filing a complaint titled “(Emergency) Verified

Complaint for Declaratory Judgment and Writ of Mandamus and for a Temporary

Restraining Order and Preliminary Injunctive Relief” in the Circuit Court for Prince

George’s County on January 24, 2022.




8
  The Council, pursuant to the County Council Rules of Procedure, operates by self-
imposed committee system. Committee System, Prince George’s County Council,
https://pgccouncil.us/189/Committee-System, archived at https://perma.cc/F96H-KWBJ.
Under this system, “[a]t the time of presentation of a bill or at the introduction of a
resolution, the Chair may refer the matter to [a] standing committee[] or to the Council
sitting as a Committee of the Whole.” Id.
                                             7
       The circuit court set the matter for a hearing on the Temporary Restraining Order

(“TRO”) on January 28, 2022 (“January 28 Hearing”). At the outset of the hearing, counsel

for the County made clear that the County did not dispute Respondents’ factual allegations

as described in the Complaint. Accordingly, the circuit court converted the January 28

Hearing from one concerning the TRO to a trial on the merits and the parties’ arguments

focused on the legal question of whether the Council’s actions violated § 305.

       Following the January 28 Hearing, the circuit court issued an Order of Court and

Declaratory Judgment on January 31, 2022 (“January 31 Order”). The circuit court

declared Council Resolution 123 ineffective “to the extent it[] . . . serve[d] as a ‘law

changing the [2021 Commission’s plan]’”; because the Council did not pass any other law

changing the 2021 Commission’s plan, the circuit court determined that “the [2021]

Commission’s plan became law on November 30, 2021[.]”

       Further, the January 31 Order: (1) “permanently enjoined [the County] from acting

upon, implementing, or otherwise presenting the redistricting plan in [Council Resolution

123] to any entity charged with acting upon or implementing the County’s redistricting

plan”; (2) required that the County “immediately withdraw the redistricting plan in

[Council Resolution 123] and submit the [2021] Commission’s plan to all entities charged

with acting upon or implementing the County’s redistricting plan”; and (3) required that

the County “immediately cease and desist any publication of the redistricting plan in

[Council Resolution 123] or otherwise withdraw the plan in [Council Resolution 123] from

public view to the extent practicable and within its control[.]”



                                              8
D.     Appeal

       The County noted an appeal of the circuit court’s January 31 Order on February 1,

2022. The Court of Special Appeals of Maryland docketed the appeal on February 3, 2022.

While pending in that court, the County filed in this Court a petition for writ of certiorari,

which posed the following question:

       Is a Resolution, having the force and effect of law, a valid measure to adopt
       a decennial County Redistricting Plan?

This Court granted the petition on February 11, 2022, established an expedited briefing

schedule, and heard oral argument on March 4, 2022.9 Prince George’s Cnty. v. Thurston,

477 Md. 383 (2022). By per curiam order issued March 7, 2022, this Court affirmed the

circuit court’s January 31 Order in all respects and further ordered

       that the redistricting plan prepared by the [2021] Commission and submitted
       to the Council on September 1, 2021, which became effective by operation
       of law under Section 305 of the Charter for Prince George’s County on
       November 30, 2021, shall be used for all purposes in acting upon or
       implementing the County’s redistricting plan[.]

Prince George’s Cnty. v. Thurston, 477 Md. 629 (2022). This Opinion explains our

rationale.




9
 The County filed an “Emergency Motion for Expedited Consideration and Relief of the
Petition for a Writ of Certiorari” on February 8, 2022 (the “Emergency Motion”).
Respondents filed an “Answer to the Petition for Writ of Certiorari and Request for
Summary Affirmance” and “Response to [Prince George’s County’s] Motion to Expedite”
on February 9, 2022.

       The Court’s February 11 Order granting certiorari granted in part and denied in part
the County’s Emergency Motion, denied the County’s request for a stay of the circuit
court’s January 31 Order, and denied Respondents’ request for a summary affirmance.
                                              9
                               STANDARD OF REVIEW

       The underlying facts of this case are not at issue. During the proceedings in the

circuit court, counsel for the County did not challenge the factual basis alleged in the

complaint and the parties limited argument to the legal interpretation of § 305. The circuit

court found in its January 31 Order that “the operative facts are not in dispute.” We agree.

       The issue before this Court—the interpretation of § 305—is a question of law,

which we review de novo. Johnson v. State, 467 Md. 362, 371 (2020) (citation omitted).

We give no deference to the circuit court in determining whether its declaratory judgment

is correct as a matter of law. Long Green Valley Ass’n v. Bellevale Farms, Inc., 432 Md.

292, 311 (2013) (citing Atkinson v. Anne Arundel Cty., 428 Md. 723, 741 (2012)).

                                      DISCUSSION

       A county charter is often likened to a local constitution. See, e.g., Save Our Streets

v. Mitchell, 357 Md. 237, 248 (2000) (collecting cases); Cheeks v. Cedlair Corp., 287 Md.

595, 606 (1980) (alterations in Cheeks omitted) (“‘A charter’ . . . is, in effect, a local

constitution[,] which forms the framework for the organization of the local

government[.]”). As Chief Judge Robert C. Murphy once put it, writing for the Court in

Cheeks, “[i]t is the organic, the fundamental law, establishing basic principles governing

relationships between the government and the people, and among the various governmental

branches and bodies.” 287 Md. at 607. With this in mind, we turn to the County’s

foundational document: the Charter.




                                             10
A.     Interpreting Article III, § 305 of the Charter for Prince George’s County

       The canons of construction used to interpret statutory language apply with equal

force to the interpretation of a charter provision. Cherry v. Mayor & City Council of Balt.

City, 475 Md. 565, 598 (2021) (citation omitted) (“We construe local ordinances and

charters under the same canons of statutory construction as we apply to statutes.”). The

Court’s primary objective is to ascertain the purpose and intent of the charter’s framers.

Berry v. Queen, 469 Md. 674, 687 (2020); O’Connor v. Balt. Cty., 382 Md. 102, 113

(2004). Because we assume that the framers express their intent in the text of the charter,

we principally focus on the plain language of the challenged provision as the “primary

source of legislative intent.” O’Connor, 382 Md. at 113 (citation and internal quotation

marks omitted); see also Neal v. Balt. City Bd. of Sch. Comm’rs, 467 Md. 399, 415 (2020)

(citation omitted); Cherry, 475 Md. at 598.

       To discern legislative intent, we first assign the words of the charter provision their

“ordinary and natural meaning.” 120 W. Fayette St., LLLP v. Mayor & City Council of

Balt. City, 413 Md. 309, 331 (2010) (quoting O’Connor, 382 Md. at 113). This Court “will

not ‘divine a legislative intention contrary to the plain language’” of the charter provision

“or judicially insert language to impose exceptions, limitations[,] or restrictions” not

evident in the plain language. O’Connor, 382 Md. at 113 (quoting Langston v. Langston,

366 Md. 490, 515 (2001)).

       The specific provision at issue must be read in the context of the charter and in

relation to other charter provisions. 120 W. Fayette St., LLLP, 413 Md. at 331 (citation

omitted); Howard Rsch. & Dev. Corp. v. Concerned Citizens for Columbia Concept, 297

                                              11
Md. 357, 364 (1983). We seek “to ensure that no word, clause, sentence or phrase is

rendered surplusage, superfluous, meaningless or nugatory.”          Neal, 467 Md. at 415

(quoting Brown v. State, 454 Md. 546, 551 (2017)).

1.     Plain Language

       Abiding by these canons, we begin with the plain language of § 305. Our focus

concerns the concluding portion of § 305, which addresses what occurs after the Council

receives a redistricting proposal from the redistricting commission. The provision, as it

exists today, provides in pertinent part:

       If the Council passes no other law changing the proposal, then the plan, as
       submitted, shall become law, as of the last day of November, as an act of the
       Council, subject to Sections 320[10] and 321[11] of this Charter. Such law shall
       be adopted by resolution of the County Council upon notice and public
       hearing.

Art. III, § 305.




10
   Article III, § 320, which requires the Council publish all laws and Charter amendments,
states in full: “The Council shall cause all laws and all amendments to this Charter to be
published promptly following their enactment as provided by law. Such laws and Charter
amendments shall also be made available to the public at reasonable prices to be fixed by
the Council.”
11
  Article III, § 321, which requires the Council to periodically compile and codify all laws
in effect, states in full:

       At intervals not greater than every four years, the Council shall compile and
       codify all laws of the County in effect at such times. Each such codification
       shall be submitted to the Council, and, if adopted by law, shall be known as
       the “Prince George’s County Code.” Such code shall be published with an
       index and such appropriate notes, citations, annotations, and appendices as
       the Council may determine. At least annually the Council shall prepare and
       publish a Supplement to the County Code of laws.
                                             12
       The County contends that the circuit court’s interpretation of § 305 runs afoul of

basic tenets of statutory interpretation. In the County’s view, § 305 should be reconciled

and harmonized with Article X, § 1017—the Charter provision that defines terms such as

“bill,” “act,” “resolution,” “enactment,” and “law.” The purported failure to do so, the

County asserts, led the circuit court to err in two ways: first, by declining to read the Charter

as a whole, instead narrowly focusing on the challenged provision; and second, by failing

to interpret the Charter such that “no word, clause, sentence or phrase is rendered

surplusage, superfluous, meaningless or nugatory.”          Neal, 467 Md. at 415 (citation

omitted). The County argues that if the Council intends to enact an alternative redistricting

plan different from that submitted by the redistricting commission, the last sentence of

§ 305 requires the Council to do so “by resolution upon notice and public hearing.”

       Respondents counter that § 305, read plainly in conformity with the canons of

statutory interpretation and common grammatical principles, leads to a different result.

Under Respondents’ reading, “such law” in the final sentence of § 305 refers to “the plan,

as submitted” by a redistricting commission and not an “other law” passed by the Council

to change a redistricting commission’s proposal.

       Urging us to reach this conclusion, Respondents point to the “last preced[ent]

antecedent rule,” which finds support in Board of Supervisors of Elections v. Weiss, 217

Md. 133 (1958). There, this Court relied on an intermediate appellate court decision from

California for the proposition that the word “‘[s]uch’ is a relative adjective referring back

to and identifying something previously spoken of. It naturally, by grammatical usage,



                                               13
refers to the last precedent antecedent.” Id. at 138 (quoting In re Wallace’s Est., 219 P.2d

910, 913 (Cal. Dist. Ct. App. 1950)).

       Black’s Law Dictionary describes this principle as the “rule of the last antecedent”:

“[t]he doctrine that a pronoun, relative pronoun, or relative adjective generally refers to the

nearest reasonable antecedent.” Rule of the Last Antecedent, Black’s Law Dictionary 1598

(11th ed. 2019).12 Defined another way, the rule of the last antecedent is “[a]n interpretive

principle by which a court determines that qualifying words or phrases modify the words

or phrases immediately preceding them and not words or phrases more remote, unless the

extension is necessary from the context or the spirit of the entire writing.” Id. We find this

canon instructive; it elucidates the common understanding of the challenged provision.

       The words “[s]uch law” refer to the immediately-preceding antecedent “law”

contained in the previous sentence: “shall become law.” Art. III, § 305. That “law” is

easily identifiable; it is “the plan, as submitted” by the redistricting commission. Id. We

reject the County’s argument that “such law” hopscotches over the natural antecedent and

somehow refers to the “other law” clause, permitting the Council to change the plan of the

redistricting commission.




12
   The rule of the last antecedent often invokes the related “nearest-reasonable-referent
canon.” Black’s Law Dictionary explains: “‘last antecedent’ denotes a noun or noun phrase
referred to by a pronoun or relative pronoun—since grammatically speaking, only
pronouns are said to have antecedents.” Rule of the Last Antecedent, Black’s Law
Dictionary 1598 (11th ed. 2019). “But in modern practice, and despite the misnomer, it is
common to refer to the rule of the last antecedent when what is actually meant is the
nearest-reasonable-referent canon.” Id. (emphasis in original).
                                              14
       Put conversely, once the redistricting commission prepares and transmits its plan

and report to the Council, the Council is authorized to pass an “other law” changing the

proposal. In the absence of the Council passing an “other law,” the plan submitted by the

redistricting commission “become[s] law . . . as an act of the Council . . . .” Art. III, § 305.

When this occurs—either because the Council supports the plan proposed by the

redistricting commission or the Council fails to pass a law changing the proposal by the

deadline established in § 305—the Council must “adopt[] by resolution” the redistricting

commission’s plan “upon notice and public hearing.” Id.

       The use of a resolution in this manner is for precisely the reason explained by

Respondents—the formal adoption of a resolution creates a public record memorializing

the “act of the Council.” It avoids the problem encountered in 1991 and 2001, before the

Council amended § 305 to its present version.                 A search of the Council’s

“Legislative/Zoning Information System” for the years 1991 and 2001 only returns results

for the resolutions used to appoint members of the redistricting commission for that year.

See CR-8-1991; CR-5-2001. In both of those years, the Council did not pass a law

changing the redistricting commission’s plan and the proposal became law. However,

because the Council never took legislative action on the redistricting commission’s plan,

no record exists of the plan becoming law in either year.

       In all, the plain language of § 305 requires the Council, if it chooses to adopt the

plan of the redistricting commission, to do so by resolution upon notice and public hearing.

The plain language does not require—or even authorize—the Council to enact an

alternative redistricting plan by resolution.

                                                15
2.     What’s in a Name?

       “What’s in a name? That which we call a rose [b]y any other name would smell as

sweet.” Romeo and Juliet, Act II, Scene II, lines 43–44. Counsel for the County invoked

this famed literary reference at oral argument to suggest that the Charter’s broad definition

of the term “bill” does not limit “what [a] bill is,” and could encompass a resolution as a

law changing the redistricting commission’s proposal. The County’s position on this point

is untenable. For the Council to enact an alternative redistricting plan, it had to pass a

“law,” which begins as a “bill.”13 We agree with the circuit court that “a resolution, while

having the effect of law, is not a substitute for a law.”

       The Charter establishes a procedure for the enactment of legislation and provides in

pertinent part that “[t]he Council shall enact no law except by bill.” Art. III, § 317. A

“bill,” is “any measure introduced in the Council for legislative action”; whereas a

“resolution,” is “a measure adopted by the Council having the force and effect of law but

of a temporary or administrative character.” Art. X, § 1017(a); (c) (emphasis added). The

difference between these legislative tools is borne out in prior decisions of this Court.

Describing the difference between an “ordinance,” a term encompassed in the definition of




13
    The County points to Article X, § 1017(d), which defines “law,” as “including
all . . . resolutions of the County Commissioners . . . .” This hardly supports the County’s
position. The County emphasizes the word “resolutions” but seemingly ignores “of the
County Commissioners.” Read as drafted, the term “law” in the Charter incorporates
resolutions of the County Commissioners—the legislative body predating the Council—
not resolutions of the Council.
                                              16
“bill,” and “resolution”—in the context of the Howard County Charter, which substantively

mirrors the definitional provisions contained in the Charter implicated here—we explained:

       A resolution “ordinarily denotes something less solemn or formal than, or
       not rising to the dignity of, an ordinance.” A resolution passed by a
       legislative body “deals with matters of a special or temporary
       character . . . [and] generally speaking, is simply an expression of opinion or
       mind concerning some particular item of business coming within the
       legislative body’s official cognizance, ordinarily ministerial in character and
       relating to the administrative business of the municipality.”

Kendall v. Howard Cty., 431 Md. 590, 596 (2013) (alterations in original) (quoting Inlet

Assocs. v. Assateague House Condo. Ass’n, 313 Md. 413, 427–28 (1988)).

       These definitions demonstrate that the use of a “resolution” is circumscribed to

matters where the Council’s action is “temporary” or “administrative.” The County

suggests that this distinction supports its position because redistricting “is best

characterized as ministerial in character and relating to the administrative business [of the

Council]—i.e.[,] the Council’s legal obligation to implement and administer decennial

redistricting . . . .” However, the creation and revision of councilmanic districts cannot be

said to be either temporary or administrative in nature. This once-a-decade occurrence

affects the selection of elected representatives acting on behalf of the citizens of Prince

George’s County.

       Reading § 305 in the context of these Charter provisions does not change our

analysis of the plain language. Still, we turn to the legislative history behind § 305.

3.     Legislative History

       The Council thrice amended § 305—once each in 1974 (CB-92-1974), 2002

(CB-69-2002) (the “2002 Amendment”), and 2012 (CB-55-2012) (“Council Bill 55” or the

                                             17
“2012 Amendment”).14 In each instance, Prince George’s County voters subsequently

ratified the amendments.

       On recommendation of the Charter Review Committee, the Council amended § 305

in 1974 to add internal references to Article III, §§ 320 and 321.15 The 2002 Amendment

altered the portion of § 305 that enabled the redistricting commission’s plan to become law

in the absence of an “other law” passed by the Council. The amendment modified the

triggering event from a time span to a fixed calendar day. Instead of a seventy-day period,

upon which the redistricting commission’s plan would become law absent Council action,

the 2002 Amendment added language such that if “the Council passes no other law

changing the proposal” the redistricting commission’s plan becomes law “as of the last day

of November.” See CB-69-2002.

       The 2002 Amendment further modified the deadlines by which the Council and

redistricting commission must complete various steps of the redistricting process.

Following ratification of the 2002 Amendment, in the year before redistricting is to take

effect, the Council must appoint the redistricting commission by February 1 and the

redistricting commission must prepare and publish its plan by September 1.




14
    This Court’s February 11, 2022 Order granting certiorari ordered “that the
parties . . . include, in the record extract or in appendices to their briefs, the relevant
legislative history concerning §§ 305 and 317 of the Prince George’s County Charter[.]”
The legislative history of the charter provisions discussed herein is derived in significant
part from the Appendix that accompanied the County’s opening brief.
15
  More precisely, the 1974 amendment added the following language: “as an act of the
Council, subject to Sections 320 and 321 of this charter.” See CB-92-1974 at 2.
                                            18
       Our focus in this case lies with the 2012 Amendment, to which we now turn. On

June 19, 2012, Council Chair Andrea Harrison and Council Member Ingrid Turner

introduced Council Bill 55, a charter amendment bill that sought to add a single sentence

to the end of § 305: “[s]uch law shall be adopted by resolution of the County Council upon

notice and public hearing.” See CB-55-2012 at 1–2. The Council’s Committee of the

Whole considered the legislation the same day, as described by the Council’s June 19

Agenda Minutes:

       CB-55-2012 (CHARTER AMENDMENT) - AN ACT CONCERNING
       AMENDMENT OF SECTION 305, CHARTER OF PRINCE
       GEORGE’S COUNTY for the purpose of proposing an amendment to
       Section 305 of the Charter of Prince George’s County to authorize legislative
       action on the decennial County Council redistricting plan by resolution upon
       notice and public hearing. FAVORABLE RECOMMENDATION

       Karen Zavakos, Legislative Officer, provided an overview of the Legislation.
       Council Member Olson moved favorable recommendation; seconded by
       Council Member Davis. The motion carried 7-0 (Absent: Council Members
       Campos and Turner).

County Council of Prince George’s County, June 19, 2012 Agenda Minutes (“June 19

Agenda Minutes”), at 21 (bold and italics in original). After the Committee of the Whole

favorably reported the legislation, the Council scheduled a public hearing for Tuesday, July

24, 2012. Id. at 23.

       The Council’s July 24 Agenda Minutes memorialize the remaining legislative action

concerning the 2012 Amendment:

       CB-55-2012 (CHARTER AMENDMENT) - AN ACT CONCERNING
       AMENDMENT OF SECTION 305, CHARTER OF PRINCE
       GEORGE’S COUNTY for the purpose of proposing an amendment to
       Section 305 of the Charter of Prince George’s County to authorize legislative


                                            19
       action on the decennial County Council redistricting plan by resolution upon
       notice and public hearing. PUBLIC HEARING HELD; ENACTED

       (Introduced by Council Members Harrison and Turner on 6/10/2012;[16]
       favorably reported out of [the Committee of the Whole] on 6/19/2012)

       (6 VOTES REQUIRED TO ENACT)

       Pursuant to proper notice, the public hearing convened on Council Bill 55.
       No persons wishing to speak, the public hearing was declared held. Council
       Member Turner moved enactment of Council Bill 55; seconded by Council
       Member Davis. The motion carried 8-0 (Absent: Council Member Toles).

County Council of Prince George’s County, July 24, 2012 Agenda Minutes (“July 24

Agenda Minutes”), at 18 (bold and italics in original).

       The Council adopted the 2012 Amendment by an affirmative vote of two-thirds of

the members of the full Council on July 24. The proposed amendment appeared on the

2012 General Election ballot in Prince George’s County as “Question A”: whether “[t]o

authorize legislative action on the decennial County Council redistricting plan by

resolution upon notice and public hearing.” See CR-25-2012 at 2. Prince George’s County

voters answered in the affirmative and ratified the 2012 Amendment on November 6.

       We acknowledge that the available legislative history concerning § 305 is minimal.

A review of the limited materials that are available, especially concerning the 2012

Amendment, does nothing to reveal an intent contrary to that embodied by the plain




16
  Presumably, the notation that Council Members Harrison and Turner introduced Council
Bill 55 on June 10, 2012, and not June 19, 2012, is a scrivener’s error. All other references
in the legislative history indicate that June 19, 2012 is the date of introduction to the
Council.
                                             20
language of the provision. Respondents agree and argue that nothing in the legislative

history supports the County’s reading of § 305.

       Yet, the County argues that the circuit court erred by failing to consider the

legislative history of the 2012 Amendment. Pressing this argument, the County clings to

a single sentence appearing in the “Background Information” section of the Council’s

“Agenda Item Summary”17 accompanying Council Bill 55 on June 19, 2012 and July 24,

2012: “This proposed Charter Amendment authorizes the adoption of a County Council

redistricting plan by resolution upon notice and public hearing.” This lone sentence and

the other existing legislative history, however, do not persuade us that the County’s

interpretation is correct.

       To read it as the County urges would disregard the other numerous indications

contained in the legislative history that the 2012 Amendment intended to “authorize

legislative action on the decennial County Council redistricting plan by resolution upon

notice and public hearing.” Though similar to the language cited by the County, this

language is more descriptive as to the true intent of the 2012 Amendment. And, more

importantly, this language appears in the purpose paragraph18 of Council Bill 55 and


17
   Rule 10.4 of the Council’s rules provides that “[e]ach bill, resolution[,] or other matter
to be placed on the Council Agenda shall be accompanied by a completed Agenda Item
Summary prepared on a form maintained by the Clerk.” Rule 10.4, Agenda Item Summary,
Rules of Procedure, at 12. The form contains the pertinent information about an action of
the Council, such as the sponsors, prior Council action, remarks, background information,
and a fiscal impact statement.
18
  The purpose paragraph, a component of legislation often beginning with language such
as “for the purpose of,” describes the function of the legislation and “provides insight into
legislative intent.” Berry, 469 Md. at 702 (citing Duffy v. CBS Corp., 458 Md. 206, 229
                                             21
mirrors the language included on the ballot when proposed to Prince George’s County

voters for approval or rejection.

       The language contained in Council Bill 55’s purpose paragraph and included on the

ballot is telling. It makes clear that the subject of the 2012 Amendment is “the decennial

County Council redistricting plan.” In the context of § 305—the purpose of which is to

establish a redistricting commission tasked with redrawing council districts—the

redistricting commission’s plan is the plan subject to “legislative action . . . by resolution

upon notice and public hearing.” The legislative history of the 2012 Amendment gives this

Court no reason to believe the Council’s alternative redistricting plan, if the Council

chooses to disregard or change the redistricting commission’s proposal, can be enacted by

resolution instead of bill.

       Reading the 2012 Amendment in this way is logical. If the Council chooses to adopt

the plan as presented by the redistricting commission, the 2012 Amendment requires the

Council to notify the public, hold a public hearing, and adopt the plan by resolution. Doing

so serves to inform the public and create a legislative record of the Council’s action. The

County contends that since the redistricting commission’s plan “shall become law, as of


(2018)). This Court occasionally examines purpose paragraphs to confirm our plain
language interpretation. See e.g., id. (emphasis in original) (confirming that the language
“for the purpose of clarifying” in a bill’s purpose paragraph indicated loss of use damages
had always been a component of damage to property as incorporated by Maryland’s
Uninsured Motorist Stature); Blackstone v. Sharma, 461 Md. 87, 129–30 (2018)
(confirming that the language “for the purpose of altering” in a bill’s purpose paragraph
indicated that the General Assembly meant to modify the definition of collection agencies
as it related to licensing and regulation of such entities under the Maryland Collection
Agency Licensing Act); Duffy, 458 Md. at 229; Johnson v. Mayor & City Council of Balt.,
430 Md. 368, 389 (2013); Chesek v. Jones, 406 Md. 446, 462 (2008).
                                             22
the last day of November,” if the Council does not pass an “other law changing the

proposal,” it is “illogical and nonsensical” for the Charter to require a resolution adopting

that which automatically occurs.      We disagree; the effect of the 2012 Amendment

memorializes the Council’s decision to adopt the redistricting commission’s plan as its

own.

       Therefore, we hold that § 305 of the Charter requires the Council, if it chooses to

adopt the plan of the redistricting commission, to do so by resolution upon notice and

public hearing. It does not, however, require or authorize the Council to change the

redistricting commission’s proposal and enact an alternative redistricting plan by

resolution.

       Applying this interpretation to the facts here, the 2021 Commission transmitted its

redistricting plan and report to the Council on September 1, 2021. The Council introduced

Council Bill 55 but failed to pass a law changing the 2021 Commission’s proposal. Instead,

the Council passed Council Resolution 123, which, as we have made clear, falls short of a

“law changing the [2021 Commission’s] proposal . . . .” Art. III, § 305. Accordingly, the

2021 Commission’s plan became effective by operation of law on November 30, 2021.

B.     Confirming the Plain Language and Legislative History

       As a general principle of good governance, some form of redress should be available

to Prince George’s County citizens if the Council passes a plan establishing councilmanic

districts contrary to the public will. Cf. George v. Balt. Cty., 463 Md. 263, 268 (2019)

(observing that “[t]axpayer standing doctrine encourages the highest good governance

standards by empowering stakeholder oversight of local governments”). This redress may

                                             23
take one of two forms: (1) petition to referendum—in which voters place a matter on the

ballot for approval or rejection; or (2) executive veto—in which voters can lobby the

County Executive to reject a matter passed by the Council.

       To the first form of redress, while the Charter guarantees petition to referendum of

“any law which becomes law pursuant to [the] Charter,” the same provision also excepts

certain laws from petition to referendum, namely “a law . . . establishing Councilmanic

districts.” Art. III, § 319(3). Therefore, petition to referendum is not available to Prince

George’s County citizens dissatisfied with a councilmanic districting plan enacted by the

Council. The limitation on this form of redress is not uncommon; six other charter counties

exempt redistricting plans from petition to referendum. See Cecil County Charter, Art. II,

§ 214(d); Dorchester County Charter, Art. II, § 213(d); Frederick County Charter, Art. II,

§ 214(d); Harford County Charter, Art. II, § 220(a)(3); Howard County Charter, Art. II,

§ 202(f)(1); Montgomery County Charter, Art. I, § 114(2).

       This leaves executive veto as the lone method of redress. A function of the

executive veto is that citizens may express their views by lobbying the County Executive

to approve or veto Council measures. Perhaps most alarming is the County’s assertion that

a resolution changing the proposal of the redistricting commission, which we have already

concluded is invalid, would not be subject to presentment to the County Executive.

       Unlike resolutions, which are passed exclusively within the province of the Council,

bills are presented to the County Executive. See Art. IV, § 411 (emphasis added) (“Upon

the enactment of any bill by the Council, . . . it shall be presented to the County Executive

within ten days for [the County Executive’s] approval or disapproval.”). To prevent the

                                             24
Council from conducting all of its affairs unilaterally without approval from the County

Executive, only “measures made expressly exempt from the executive veto by [the]

Charter” avoid presentment. Id. Neither the Charter, nor the legislative history of the 2012

Amendment, give an indication that redistricting plans enacted by the Council would be

exempt from executive veto.

       Under the County’s interpretation, the Council would be free to pass an alternative

redistricting plan—one changing the proposal submitted by the redistricting commission—

unchecked by either petition to referendum or executive veto. To be sure, Prince George’s

County is free to amend the Charter and exempt councilmanic districting legislation from

executive veto; however, as the Charter exists today, no provision operates to that effect.

       History confirms as much. Excluding the current redistricting, Prince George’s

County has redrawn its councilmanic districts four times. Twice, the Council modified the

plan submitted by the redistricting commission, passed a bill enacting a new redistricting

plan, and presented the bill to the County Executive for approval or rejection. In 1981,

County Executive Lawrence J. Hogan, Sr., presented with CB-184-1981 (“Council Bill

184”), declined to veto the bill or sign it into law. With this inaction, Council Bill 184

became law after ten days. See Art. IV, § 411. In 2011, County Executive Rushern L.

Baker, III, presented with CB-64-2011 (“Council Bill 64”), signed into law Council Bill

64.

       A review of other county charters further confirms that a council-passed

redistricting plan is subject to presentment in Prince George’s County. Two charter

counties in Maryland include express provisions exempting council-passed redistricting

                                            25
plans from executive veto. Importantly, however, where council-passed redistricting plans

are exempted from executive veto, these provisions ensure that petition to referendum is

an available form of redress. The Anne Arundel County Council is “empowered by

ordinance . . . to revise, amend or reconstitute councilmanic districts.” Anne Arundel

County Charter Art. II, § 207. Any ordinance of this nature “shall not be subject to

executive veto” but “shall be subject to the referendum provisions” of the Anne Arundel

County Charter. Id. Similarly, in Baltimore County, “[t]he final redistricting plan adopted

by the county council is not subject to the executive veto provided in Article III, Section

308(g), but is subject to the referendum provision of Article III, Section 309.” Baltimore

County Charter, Art. II, § 207.

       The Charter and seven other county charters are silent on exempting redistricting

plans from executive veto.19 See Cecil County Charter, Art. II, § 214; Dorchester County

Charter, Art. II, § 213; Frederick County Charter, Art. II, § 214; Harford County Charter,

Art. II, § 205; Howard County Charter, Art. II, § 202(f); Montgomery County Charter,

Art. I, § 104; Wicomico County Charter, Art. II, § 201.20

       In sum, every other charter county in Maryland provides its citizens one or two

methods of redress to challenge councilmanic districting plans. To adopt the County’s


19
  The Talbot County Charter contains no provision on redistricting because council
members in that county are elected at-large. See Talbot County Charter, Art. II, § 204.
20
   Wicomico County is unique in that its charter does not exempt redistricting plans from
either executive veto or petition to referendum. Wicomico County Charter, Art. II, § 312
(reserving to the people of Wicomico County the right to petition to referendum “any
public local law or any part of any public local law hereinafter passed”).

                                            26
position would deprive Prince George’s County citizens of any method of redress. We

decline to do so.

C.     The County’s Alternative Support for Use of a Resolution

       Aside from the interpretation of § 305, the County provides corollary arguments as

to why it believes the Council is permitted to enact an alternative redistricting plan by

resolution. Neither basis impacts our interpretation of § 305, which ultimately controls the

outcome of this case, but we briefly address each in turn.

1.     Express Powers Act

       The Home Rule Amendment “mandated that the General Assembly enumerate and

delegate certain powers, which may be exercised by counties electing a charter form of

government.” Angel Enters. Ltd. P’ship v. Talbot Cty., 474 Md. 237, 261 (2021) (“Angel”)

(citing Ritchmount P’ship v. Bd. of Supervisors of Elections for Anne Arundel Cty., 283

Md. 48, 57 (1978)). To satisfy this constitutional obligation, the General Assembly enacted

the Express Powers Act, Maryland Code (“Md. Code”) (2013), Local Government Article

(“LG”) § 10-101, et seq.21 See id. (collecting cases).

       LG 10-102(a) authorizes charter counties to exercise express powers by legislative

enactment. The Express Powers Act sets out the express powers of charter counties in

LG § 10-201, et seq. and LG § 10-301, et seq. In addition to those powers expressly


21
  As a part of code revision—“a periodic process by which statutory law is re-organized
and restated with the goal of making it more accessible and understandable to those who
must abide by it,” the General Assembly created the Local Government Article in 2013.
Johnson, 467 Md. at 381 n.8 (citation omitted); 2013 Md. Laws, ch. 119. Before this
recodification, Md. Code (1957, 2011 Repl. Vol.), Article 25A, § 5 “enumerated express
powers that were granted to and conferred upon charter counties.” Angel, 474 Md. at 261.
                                            27
enumerated, “[a] county council may pass any ordinance, resolution, or bylaw not

inconsistent with State law that . . . may aid in executing and enforcing any power”

specified in the Express Powers Act, or “may aid in maintaining the peace, good

government, health, and welfare of the county.” LG § 10-206(a)(1)–(2). Chief among the

express powers, for purposes of the instant case, is that contained in LG § 10-306: “[a]

county may create and revise election districts and precincts.”

       From these provisions, the County suggests that the Council may pass a resolution

to implement the County’s express power to create and revise councilmanic districts. This

rationale is problematic, though, for the simple reason that it fails to account for the

redistricting provisions enshrined in the Charter and ratified by the Prince George’s County

voters. The inclusion of § 305 in the Charter is the County’s legislative enactment that aids

in executing the express power of creating and revising election districts.

       It strains credulity to read the Express Powers Act in a vacuum to conclude that the

Council may skirt duly enacted and ratified provisions of its Charter and act by resolution

where another form of legislative action is plainly required. For the reasons discussed more

fully above, § 305 requires the Council to pass a “law,” if it wishes to change the plan

proposed by the redistricting commission. The Express Powers Act cannot, and does not,

save the County’s argument to the contrary.

2.     State Legislative Districting

       Finally, the County contends that the 2002 and 2012 amendments to § 305 aligned

the Council redistricting procedures with the statewide legislative districting process

enshrined in Article III, § 5 of the Constitution of Maryland. The County maintains that

                                             28
those amendments authorize the Council to utilize a resolution to implement districting

plans. In the opening words of its petition for writ of certiorari, the County likened the

Council redistricting process to the method by which the State enacts new legislative

districts once every ten years.22 The County seemingly recast this comparison in its

briefing to this Court but recommitted at oral argument that the State procedures should

inform the interpretation of the Charter provisions.23




22
     The County posited:

         The General Assembly is required by [the] Constitution [of Maryland] to
         adopt its decennial legislative districting by resolution—and it did so. The
         County Council of Prince George’s County is also required by its
         Constitution[, the Charter,] to adopt its Redistricting Plan by resolution—
         and it did so.

                                              ***

         If the circuit court[’s interpretation] is right—this Court should toss the
         General Assembly’s Plan . . . because it too was adopted by resolution.
         Because the General Assembly and Council were administering or
         implementing “existing redistricting law” already in force and effect, neither
         legislative body was required to adopt decennial Plans by bill because they
         were not making new law or prescribing a permanent rule or conduct to
         continue in force until repealed.

(Emphasis in original and footnotes omitted).
23
     At oral argument, counsel for the County asserted:

         The question for the Court is whether or not . . . a resolution having the force
         and effect of law [is] a valid measure to pass redistricting . . . . [T]he State
         does it. Did [the Council] do it as artfully as the State did? No. But it doesn’t
         mean it cannot be done by resolution.
                                                29
a.     Article III, § 5 of the Constitution of Maryland

       Every ten years, following the decennial census of the United States, the Governor

of Maryland is constitutionally mandated to prepare a plan establishing new legislative

districts for the election of members of the Senate of Maryland and the House of Delegates.

Md. Const. art. III, § 5. The plan must conform with Article III, §§ 2, 3, and 4 of the

Constitution of Maryland. Id. The Governor is required to present the plan to the President

of the Senate and the Speaker of the House of Delegates—“who shall introduce the

Governor’s plan as a joint resolution to the General Assembly”—no later than the first day

of the General Assembly’s regular session in the second year following each census. Id.

(Emphasis added). The Governor may call a special session of the General Assembly and

present the plan prior to the regular session. Id.

       Notwithstanding the Governor’s plan, the General Assembly “may by joint

resolution adopt a plan” establishing legislative districts for the election of members of the

Senate of Maryland and the House of Delegates. Md. Const. art. III, § 5. The General

Assembly’s plan, if any, must also conform with Article III, §§ 2, 3, and 4 of the

Constitution of Maryland. Id.

       If the General Assembly adopts a plan by the forty-fifth day after the opening of the

regular session in the second year following the census, that plan “shall become law.” Md.

Const. art. III, § 5. If the General Assembly does not adopt a plan by the forty-fifth day,

the Governor’s plan, as presented to the General Assembly, “shall become law.” Id.




                                             30
b.     A Joint Resolution in Annapolis Does Not Permit a Resolution in Upper Marlboro

       We straightforwardly dispense of this argument. We disagree with the County that,

because a joint resolution is required to present the Governor’s legislative districting plan

or permitted to introduce, if any, the General Assembly’s legislative districting plan, the

Council may use a resolution to enact an alternative redistricting plan under the Charter.

       It is axiomatic that statewide legislative districting is governed by the Constitution

of Maryland and councilmanic redistricting is governed by the Charter. Importantly, these

two procedures are structured differently. At the state level, the Executive’s role is at the

forefront of the process in presenting a plan to the General Assembly. In Prince George’s

County, the Executive’s role is reserved to the end if the Council acts to change the

redistricting commission’s proposal. If the Council adopts the plan of the redistricting

commission, the County Executive has no opportunity to veto it.                Only once the

redistricting commission creates a proposal—and the Council passes a law changing it—

does the County Executive have an opportunity to sign or veto the presented plan. In all,

the State and Prince George’s County have separate and distinct redistricting procedures.

       Moreover, a “Joint Resolution” in the General Assembly has specific uses that differ

from a “resolution” as defined by the Charter. As explained in the most current Legislative

Drafting Manual, a Joint Resolution (1) must be used for “[a] matter that is of general

import, is substantial, or relates to public policy”; (2) “can express the opinion . . . of both

bodies of the General Assembly”; and (3) “may be used to request the establishment of a

temporary or ad hoc task force, committee, or commission . . . .” Legislative Drafting

Manual 2022, Dep’t Leg. Servs. Off. of Pol’y Analysis, at 119–20 (Sept. 2021) (“2022

                                              31
Legislative             Drafting              Manual”),              available              at

https://dls.maryland.gov/pubs/prod/LegisBillDrafting/LegislativeDraftingManual.pdf,

archived at https://perma.cc/5DXH-95NB.24          In limited circumstances, the General

Assembly must act by Joint Resolution. Notably, as we have observed, Article III, § 5 of

the Constitution of Maryland requires the General Assembly to address “reapportionment

of legislative districts” by joint resolution. Id. at 120. The utility of a “resolution,” as

defined in the Charter, greatly differs from that of the state legislature’s Joint Resolution.

Thus, the County’s attempt to infer that the use of the latter permits the former must fail.

       Our interpretation of § 305, as set out in this Opinion, requires the Council, if it

chooses to adopt the plan submitted by the redistricting commission, to do so by resolution

upon notice and public hearing. It does not authorize the Council to enact an alternative

redistricting plan by resolution.      The state constitutional provisions governing the

legislative districting of the State do nothing to change this reading of the Charter.

       In sum, neither the Express Powers Act nor the state constitutional provisions

concerning state legislative districting compels us to disturb our interpretation of the plain

language of § 305, read in context of the surrounding charter provisions, and bolstered by

the legislative history of the provision.



24
    The Maryland Department of Legislative Services annually updates and publishes the
Legislative Drafting Manual “to assist those involved in the drafting of bills and
amendments for the Maryland General Assembly.” 2022 Legislative Drafting Manual, at
iii. The Legislative Drafting Manual is intended “to ensure accuracy, clarity, and
uniformity in the drafting of legislation in Maryland by promoting compliance with
constitutional principles, rules of law and statutory interpretation, and accepted practices
regarding style, form, and process.” Id.
                                             32
                                     CONCLUSION

       Article III, § 305 of the Charter for Prince George’s County establishes the

procedures for decennial redistricting of councilmanic districts.       Specifically, § 305

provides, in pertinent part, that “[i]f the Council passes no other law changing the proposal

[of the redistricting commission], then the plan, as submitted, shall become law . . . . Such

law shall be adopted by resolution of the County Council upon notice and public hearing.”

       We hold that § 305 requires the Council, if it chooses to adopt the plan of the

redistricting commission, to do so by resolution upon notice and public hearing. The

language of § 305, however, does not authorize the Council to enact an alternative

redistricting plan by resolution. For the Council to enact a councilmanic districting plan

different from the plan proposed by the redistricting commission, the Council must use a

“bill” to pass a “law,” subject to presentment to the County Executive and executive veto.

       Where the 2021 Commission transmitted its redistricting plan and report to the

Council on September 1, 2021 and the Council failed to pass a law changing the

2021 Commission’s proposal, the 2021 Commission’s plan became effective by operation

of law on November 30, 2021.

       For the foregoing reasons, by per curiam order issued March 7, 2022, this Court

affirmed the circuit court’s January 31 Order in all respects and further ordered that the

redistricting plan prepared by the 2021 Commission be used for all purposes in acting upon

or implementing the County’s redistricting plan.




                                             33